Exhibit 10.1

AMENDMENT NO. 1 TO
COMMON STOCK PURCHASE AGREEMENT
This AMENDMENT NO. 1 (the “First Amendment”) to that certain Common Stock
Purchase Agreement, dated August 7, 2015 (the “Agreement”), by and between
Globalstar, Inc., a Delaware corporation (the “Company”), and Terrapin
Opportunity, L.P., a limited partnership organized under the laws of the British
Virgin Islands (the “Investor”), is entered into as of December 11, 2015 (the
“First Amendment Date”). Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Agreement.
RECITALS
WHEREAS, Section 9.3 of the Agreement provides that the Agreement may be amended
by a written instrument signed by the Company and the Investor; and
WHEREAS, the Company and the Investor now desire to amend the Agreement as set
forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Agreement and this First
Amendment, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
1.Amendment of Section 4.15. Effective as of the First Amendment Date, Section
4.15 of the Agreement shall be amended and replaced in its entirety with the
following:
“Section 4.15    Certain Fees. Except as set forth in an engagement letter
between the Company and Financial West Group, Member FINRA/SIPC (“FWG”) (a true
and complete fully executed copy of which has heretofore been provided to the
Investor), the rights, title, interest, duties and obligations of FWG under
which have been assigned to Merriman Capital, L.P. (“Merriman”) pursuant to an
assignment and assumption agreement dated as of February 4, 2016, no brokers,
finders or financial advisory fees or commissions is or shall be payable by the
Company or any Subsidiary (or any of their respective affiliates) with respect
to the transactions contemplated by this Agreement. Except as set forth in this
Section 4.15 or as disclosed in Section 4.15 of the Disclosure Schedule, there
are no contracts, agreements or understandings between the Company and any
person that would give rise to a valid claim against the Company, the Investor
or the Broker-Dealer for a brokerage commission, finder’s fee or other like
payment in connection with the transactions contemplated by this Agreement or,
to the Company’s Knowledge, any arrangements, agreements, understandings,
payments or issuance with respect to the Company or any of its officers,
directors, stockholders, partners, employees, Subsidiaries or Affiliates that
could reasonably be expected to affect the FINRA’s determination of the amount
of compensation to be received by any FINRA member (including, without
limitation, those FINRA members set forth on Schedule 4.15 of the Disclosure
Schedule) or person associated with any FINRA member in connection with the
transactions contemplated by this Agreement. Except as set forth in this Section
4.15 or as disclosed in Section 4.15 of the Disclosure Schedule, no “items of
value” (within the meaning of FINRA Rule 5110) have been received, and no
arrangements have been entered into for the future receipt of any items of
value, from the Company or, to the Company’s Knowledge, any of its officers,
directors, stockholders, partners, employees, Subsidiaries or Affiliates by any
FINRA member (including, without limitation, those FINRA members set forth on
Schedule 4.15 of the Disclosure Schedule) or person associated with any FINRA
member, during the period commencing 180 days immediately preceding the
Effective Date and ending on the date this Agreement is terminated in accordance
with Article VII, that could reasonably be expected to affect the FINRA’s
determination of the amount of compensation to be received by any FINRA member
or person associated with any FINRA member in connection with the transactions
contemplated by this Agreement.”
2.Amendment of Section 5.13. Effective as of the First Amendment Date, Section
5.13 of the Agreement shall be amended and replaced in its entirety with the
following:
Section 5.13    Broker/Dealer. The Investor shall use one or more broker-dealers
to effectuate all sales, if any, of the Shares that it may acquire or purchase
from the Company pursuant to this Agreement which (or whom) shall be
unaffiliated with the Investor, FWG and Merriman and not then currently engaged
or used by the Company (collectively, the “Broker-Dealer”). The Investor shall
provide the Company with all information regarding the Broker-Dealer reasonably
requested by the Company. The Investor shall be solely responsible for all fees
and commissions of the Broker-Dealer, which shall not exceed customary brokerage
fees and commissions.
3.Continuing Effect of Agreement. Except as expressly set forth in this First
Amendment, all other provisions of the Agreement remain in full force and
effect.
4.    Governing Law. This First Amendment shall be governed by and construed in
accordance with the internal procedure and substantive laws of the State of New
York, without giving effect to the choice of law provisions of such state.
5.    Counterparts. This First Amendment may be executed in counterparts, all of
which taken together shall constitute one and the same original and binding
instrument and shall become effective when all counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties hereto need not sign the same counterpart.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]


    
IN WITNESS WHEREOF, the parties hereto have caused this AMENDMENT NO. 1 TO THE
AGREEMENT to be executed and delivered as of the First Amendment Date.
Company: GLOBALSTAR, INC.
By:
/s/ Timothy E. Taylor    
Name: Timothy E. Taylor
Title: Vice President, Finance    





Investor: TERRAPIN OPPORTUNITY L.P.
By:
/s/ Richard Wells    
Name: Richard Wells
Title: Chief Financial Officer












1
    


NY 245600713v1